Souter, J.,
dissenting: It is hard to dissent from an opinion that seeks to apply notions of fairness to governmental business, but I must respectfully do so in this case.
It is accepted law that courts will enforce those obligations of good faith and fair dealing that are implicit in any contract. Seaward Constr. Co. v. City of Rochester, 118 N.H. 128, 129, 383 A.2d 707, 708 (1978). This rule is not, however, authority for granting the relief that Irwin seeks, since Irwin claims the benefit of no contract. Nor, as both the majority and I view this case, is there any sustainable claim that the city has impermissibly varied the terms of its invitation to bid. See Perry v. West, 110 N.H. 351, 266 A.2d 849 (1970). Indeed, there is no indication that in the city’s dealings with either Irwin or Blizzard any party violated any city ordinance, State statute or constitutional standard.
The question is simply whether the city’s unfairness in failing to notify Irwin of its rejected bid should justify setting aside the city’s acceptance of Blizzard’s later bid and the ensuing conveyance of property. I would answer no.
I espouse a full measure of judicial discretion in attempting to make judicial procedure as fair as it can be. See, e.g., Newman, Rethinking Fairness: Perspectives on the Litigation Process, 40 Rec. A. B. City N.Y. 12 (1985). But when, as here, we are asked in the *278name of simple fairness to overturn the actions of other branches of government, other considerations counsel restraint.
This is not the case to set comprehensive principles for measuring the deference that the judiciary owes in reviewing governmental action that violates neither constitution nor statute. On any principle, however, I submit that courts should not overturn governmental action unless by doing so they can produce a fairer result than the one they condemn. I do not believe that the result in this case can pass that test.
I will assume for the sake of this opinion that it was unfair of the city to fail to notify Irwin of the rejected bid. But to recompense Irwin for this unfairness, I am afraid that the court is imposing unfairness at least as great on Blizzard. Blizzard acted lawfully with a city that was acting lawfully. It made a contract that, on this record, we must assume was untainted by any undue private advantage or favoritism. But now Blizzard is to be deprived of the benefit of its contract because of the city’s unfairness to Irwin. The price of Irwin’s relief is injury to Blizzard. The cure seems to me as bad as the disease.
The majority indicate that a broader public benefit may accrue from this holding, in the form of a better bidding procedure. I can only say that the public has the power to obtain that benefit by statute or city ordinance, without depriving Blizzard of the benefit of its contract.
I would reverse the judgment.